Citation Nr: 1633162	
Decision Date: 08/22/16    Archive Date: 08/26/16

DOCKET NO.  14-21 553	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether the Veteran is competent for Department of Veterans Affairs (VA) benefits purposes under the provisions of 38 C.F.R. § 3.353 (2015).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The Veteran had active military service in the U.S. Army from January 1979 to January 1983.

This matter comes before the Board of Veterans' Appeals (Board or BVA) on appeal from a November 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In January 2016, the Veteran testified at a Travel Board hearing.  A transcript of that hearing is of record.

The claims file is now entirely in VA's secure electronic processing systems, Virtual VA and Veterans Benefits Management System (VBMS).


FINDING OF FACT

Resolving all reasonable doubt in the Veteran's favor, he is presently competent to manage his funds without limitation.


CONCLUSION OF LAW

The Veteran is competent to handle disbursement of VA funds.  38 U.S.C.A. § 501 (2014); 38 C.F.R. § 3.353 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

A mentally incompetent person is one who because of injury or disease lacks the mental capacity to contract or to manage his own affairs, including disbursement of funds without limitation.  38 C.F.R. § 3.353(a).  

The RO has the sole authority to make official determinations of competency and incompetency for the purpose of, among other things, disbursement of benefits.  38 C.F.R. § 3.353(b).  

Unless the medical evidence is clear, convincing, and leaves no doubt as to the person's incompetency, the RO will not make a determination of incompetency without a definite expression regarding the question by the responsible medical authorities.  38 C.F.R. § 3.353(c).  Determinations relative to incompetency should be based upon all evidence of record and there should be a consistent relationship between the percentage of disability, facts relating to commitment or hospitalization, and the holding of incompetency.  38 C.F.R. § 3.353(c).  

There is a presumption in favor of competency.  Where reasonable doubt arises regarding a beneficiary's mental capacity to contract or to manage his own affairs, including the disbursement of funds without limitation, such doubt will be resolved in favor of competency.  38 C.F.R. § 3.353(d).

In March 2011, the Veteran requested a fiduciary to assist with the management of his VA disability benefits payments.  He stated that he was having mental health and physical health issues in addition to past issues with substance abuse.  He started that he was having difficulty managing his finances and had failed to pay bills like rent and electricity.  He stated that without assistance, he could become homeless again.

The November 2012 rating decision noted that in a discharge summary for Central Texas VA Health Care System on July 12, 2012, the staff psychiatrist reported that the Veteran was incompetent to manage his funds.  In fact, the Discharge Summary noted that the Veteran was considered incompetent to manage his funds due to substance abuse.

In January 2013, the Veteran disagreed with the finding of incompetence.  In support of his claim, the Veteran provided a prescription note with a statement, "To whom it may Concern:  Veteran is suitable to become his own payee on a trial basis up to six months."  It was signed by a VA staff psychiatrist.  

In January 2016, the Veteran testified at a Travel Board hearing at which time he stated that prior to the determination, he was not having any financial problems with maintaining his bills.  

In March 2016, the VA staff psychiatrist who provided the January 2013 statement issued an additional statement which noted that the Veteran had been under her care, that he was compliant with treatment, and that there was no substance abuse or self-harm or harm-to-others behaviors.  She stated, "In my clinical opinion he has the capacity to manage his funds for his best interest and there are no clear reasons against it."    

After weighing all the evidence of record, the Board finds that the Veteran is competent to manage his own financial affairs, including his VA benefits.  The evidence of record does not show clear and convincing evidence that the Veteran is incompetent to handle his finances; and the most current medical opinion addressing the Veteran's competency found that he is, in fact, competent to do so. Thus, VA cannot make a determination of incompetency in this case and must consider the Veteran competent to manage his financial affairs.  38 C.F.R. § 3.353(c).  

ORDER

The Veteran is competent for VA benefits purposes to handle disbursement of funds under the provisions of 38 C.F.R. § 3.353; restoration of competency status for VA purposes is granted. 



____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


